Citation Nr: 0822981	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-31 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel




INTRODUCTION

The veteran had active service from February 1968 until 
February 1970. His awards, as indicated on his DD 214, 
include the Purple Heart and Vietnam Service Medal with 3 
Bronze Service Stars.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

The issue of entitlement to an initial evaluation in excess 
of 30 percent for PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A history of in-service noise exposure is consistent with 
the circumstances of the veteran's service; accordingly, in-
service noise exposure is conceded. 

2.  The competent evidence demonstrates that the veteran's 
currently-diagnosed bilateral hearing loss is causally 
related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  Under the relevant laws and 
regulations, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2007).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

In considering in-service incurrence, the Board initially 
notes that the service medical records fail to demonstrate 
any complaints or treatment referable to hearing loss. A 
medical examination performed in January 1970, just prior to 
the veteran's discharge, reflects normal auditory acuity. 

As demonstrated above, the service medical records do not 
reveal that hearing loss was incurred during active duty.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

In this regard, the Board has considered the veteran's DD 
Form 214 which indicated a primary specialty as a light 
weapons infantryman.  The Board has also considered the 
veteran's claim submitted in June 2005 where he asserted that 
he was exposed to combat noise in Vietnam.  In giving due 
consideration to the places, types, and circumstances of the 
veteran's service, noise exposure is conceded.  See 
38 U.S.C.A. § 1154(a). 

Following service, the medical evidence does not demonstrate 
any complaints or treatment referable to either ear until 
2005. In June 2005, the veteran's hearing was evaluated in a 
private medical report. The audiologist reported that the 
veteran suffered from normal to moderate high frequency 
sensorineural hearing loss in the left ear. A subsequent VA 
examination in August 2005 indicated mild to moderate high 
frequency sensorineural hearing loss bilaterally.  Moreover, 
the audiometric results reflected hearing loss for VA 
purposes.  Therefore, a current disability is established.  

Although there is a thirty-five year gap between discharge 
and initial treatment for hearing loss, the competent 
evidence of record shows that the veteran's currently-
diagnosed hearing loss was incurred in active service. 
Significantly, a June 2005 letter from the veteran's private 
audiologist states that "it is highly likely that [the 
veteran's] hearing loss and moderate tinnitus can be 
attributed to noise exposure while he served in the 
military." In providing this opinion, the audiologist was 
aware of the veteran's history of noise exposure during 
service.  

The opinion was provided following an objective audiometric 
evaluation and was accompanied by a rationale consistent with 
the evidence of record.  As such, it is found to be 
probative.  Moreover, no other competent evidence in the 
claims folder refutes this opinion.  The VA examination did 
not offer an opinion as to etiology.
  
In sum, the Board finds that the veteran was exposed to noise 
during active service.  Further, the record reflects 
competent evidence attributing his current hearing loss to 
such in-service noise exposure.  No evidence refutes such 
conclusions.  Therefore, the record supports a grant of 
service connection for hearing loss.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Board has reviewed the record and finds that additional 
development is required as to the veteran's claim for 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD. Specifically, in June 2007, the veteran submitted a 
statement in support of his claim requesting a hearing before 
the Board. 

Although he indicated that he had asked for a hearing in his 
VA Form 9, a review of the Form 9 reflected that he checked 
that he did not desire a hearing.  Nonetheless, the Board 
considers his June 2007 correspondence as a request for a 
hearing at the RO.  The record does not indicate that he has 
withdrawn his hearing request so one should be scheduled.  As 
the claim for hearing loss has been granted, the only issue 
remaining on appeal is for PTSD.

Accordingly, the case is REMANDED for the following actions:

The veteran should be scheduled for a 
hearing before the Board at the RO.  He 
should be notified of the date, time and 
place of such a hearing by letter mailed 
to his current address of record, with a 
copy sent to his representative.  If he 
desires to withdraw the hearing, he 
should do so in writing at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


